J-A28015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER J. STONE                       :
                                               :
                       Appellant               :   No. 1513 EDA 2018

              Appeal from the Judgment of Sentence May 15, 2018
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0000438-2017


BEFORE:      PANELLA, P.J., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                            FILED MARCH 03, 2020

        Christopher Stone appeals from the judgment of sentence entered in

the Philadelphia County Court of Common Pleas following his convictions for

receiving stolen property and unauthorized use of a motor vehicle. On appeal,

he challenges the sufficiency of the evidence to sustain his convictions. After

careful review, we affirm.

        At the outset, we note that it is undisputed that Stone was found driving

a vehicle that had been reported stolen several days earlier. Stone’s challenge

to the sufficiency of the evidence is therefore focused directly on whether the

Commonwealth proved he knew or should have known that the car was stolen.

        Our standard of review for a challenge to the sufficiency of the evidence

is to determine whether, when viewed in a light most favorable to the verdict

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A28015-19


winner, the evidence at trial and all reasonable inferences therefrom are

sufficient for the trier of fact to find that each element of the crimes charged

is established beyond a reasonable doubt. See Commonwealth v. Dale, 836

A.2d 150, 152 (Pa. Super. 2003). The Commonwealth may meet this burden

of proving every element of the crime by utilizing only circumstantial evidence.

See Commonwealth v. Bruce, 916 A.2d 657, 661 (Pa. Super. 2007).

      “[T]he facts and circumstances established by the Commonwealth need

not preclude every possibility of innocence.” Id. (citation omitted). Any doubt

raised as to the accused’s guilt is to be resolved by the fact-finder, so long as

the evidence presented is utterly incapable of supporting the necessary

inferences. See id. This Court does not independently assess credibility or

otherwise assign weight to evidence on appeal. See Commonwealth v.

Kinney, 863 A.2d 581, 584 (Pa. Super. 2004).

      As Stone challenges only the inferences drawn by the trial court, sitting

as fact-finder, the following evidence presented by the Commonwealth is

accepted as true. On November 20, 2016, Philadelphia Police Officer Joseph

Mason was on patrol when his license plate reader flagged a Toyota Camry as

stolen. Officer Mason and his partner followed the car until they confirmed the

car was stolen and called for additional police vehicles.

      When the Camry stopped at a red light, Officer Mason and his partner,

along with the other police vehicles that had arrived, surrounded the Camry.

Officers arrested the driver of the car, who Officer Mason identified as Stone,


                                      -2-
J-A28015-19


as well as the passenger of the car. The officers noted substantial damage to

the passenger side of the car and found Stone was operating the car with a

valet key.

      When asked how he came into possession of the vehicle, Stone initially

indicated that the Camry belonged to his aunt, who he couldn’t name, then

indicated he didn’t know who it belonged to, and then indicated it belonged to

his friend, who was the passenger in the car. The passenger did not confirm

or deny this, and instead laughed at Stone’s statement.

      The owner of the Camry, Dawn Condiff, had reported her vehicle as

stolen on November 14, 2016. Condiff testified that she was the owner of the

Camry, that she did not know Stone or the passenger, and that she had not

given either of them permission to use her vehicle. She also testified that she

still had her keys and that they were the only set of keys she was aware of.

      Following a bench trial, the court found Stone guilty of receiving stolen

property and unauthorized use of a motor vehicle. On May 15, 2018, the court

sentenced Stone to eleven and one half to twenty-three months’ incarceration,

followed by five years of probation. This appeal follows.

      A person commits the offense of receiving stolen property “if he

intentionally receives, retains, or disposes of movable property of another

knowing that it has been stolen, or believing that it has probably been stolen.”

18 Pa.C.S. § 3925(a). A person is guilty of the unauthorized use of a motor

vehicle if he operates an automobile without the owner's consent and knew or


                                     -3-
J-A28015-19


had reason to know that he lacked the owner’s permission to operate the

vehicle. 18 Pa.C.S. § 3928(a).

      Here, it is undisputed that the vehicle was stolen and that Condiff did

not give Stone permission to operate the vehicle. However, Stone contends

the evidence was insufficient to show he knew or should have known the car

was stolen or that he acted with the requisite mens rea for both convictions.

      In considering whether Stone had the requisite mens rea, “mere

possession of stolen property is insufficient to permit an inference of guilty

knowledge; there must be additional evidence, circumstantial or direct, which

would indicate that the defendant knew or had reason to know that the

property was stolen.” Commonwealth v. Matthews, 632 A.2d 570, 572 (Pa.

Super. 1993) (citation omitted). Additional evidence supporting an inference

of guilty knowledge includes whether the arrested individual was cooperative

with the police, whether the car showed physical signs that it had been stolen,

and whether the individual offered an explanation for his possession of the

vehicle. See id., at 573.

      Unexplained possession of recently stolen goods supports an inference

that the individual has reason to know the goods have been stolen. See id.,

at 572. Whether possession is recent or unexplained are questions for the trier

of fact. Commonwealth v. Williams, 362 A.2d 244, 249 (Pa. 1976).

      We recognize that some of these factors are in favor of Stone. Although

the passenger side of the vehicle was damaged, this is not indicative of theft,


                                     -4-
J-A28015-19


and there were no other displays of any physical manifestations of theft, such

as signs of forced entry or a damaged ignition. See Matthews, 632 A.2d at

572. Further, Stone was fully cooperative with the officers.

      However, the trial court, sitting as fact-finder, focused on Stone’s

explanation, or lack thereof, for his possession of the vehicle. To explain his

presence in the vehicle, Stone initially indicated that the Camry belonged to

his aunt, who he couldn’t name, then indicated he didn’t know who it belonged

to, and then indicated it belonged to his friend, who was the passenger in the

car. The trial court was free to disregard this explanation as unsatisfactory

and to consider Stone’s possession to be unexplained. See Williams, 362

A.2d at 249. Further, Stone’s possession of the Camry six days after it was

reported stolen qualifies as recent possession. See Commonwealth v.

Hogan, 468 A.2d 493, 497–98 (holding that possession four weeks after theft

was not too distant to support an inference of knowledge). Finally, the use of

a valet key, while not dispositive, is certainly a circumstance that can support

a finding that Stone should have been aware that the car was stolen.

      The trial court was free to credit the testimony of Officer Mason and

Condiff. Based on that testimony the trial court determined that Stone’s

possession of the Camry was recent and unexplained, and that he therefore

possessed “guilty knowledge” as to whether the car was stolen.

      While this is a close call, we can find no legal reason to disturb the trial

court’s factual findings and credibility determinations. A totality of the


                                      -5-
J-A28015-19


circumstances was sufficient to support an inference that Stone had guilty

knowledge that the car was stolen and satisfies the mens rea under the

receiving stolen property charge.

      For the intent element under the unauthorized use of a motor vehicle

charge, the Commonwealth must show that the defendant was reckless with

respect to the owner’s lack of consent in that he had consciously disregarded

a substantial and unjustifiable risk that the owner had not consented. See

Hogan, 468 A.2d at 495-496. The mens rea burden under the unauthorized

use charge is not as strict as the burden for receiving stolen property.

Therefore, just as the evidence supported an inference of guilty knowledge of

the car’s theft, it also supported an inference of recklessness for purposes of

the unauthorized use of a motor vehicle. See Commonwealth v. Hogan,

468 A.2d 493, 497 (Pa. Super. 1983).

      Based on the foregoing, we conclude that the evidence was sufficient to

establish Stone’s guilt for receiving stolen property and unauthorized use of a

motor vehicle.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/3/20

                                     -6-